Filed 3/6/13 P. v. Rogers CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F064630
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F10906533)
                   v.

KEN ROGERS,                                                                              OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. D. Tyler
Tharpe, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Gomes, Acting P.J., Kane, J. and Detjen, J.
       Appellant, Ken Rogers, pled guilty to possession for sale of marijuana (Health &
Saf. Code, § 11359).1 On March 2, 2012, the court sentenced Rogers to a 16-month term
with six months to be served in local custody and the remaining 10 months on mandatory
supervised release.
       Following independent review of the record pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), we affirm.
                      FACTUAL AND PROCEDURAL HISTORY
       On December 1, 2010, at 3:29 p.m., a Fresno County Sheriff’s deputy stopped the
truck Rogers was driving after he failed to stop at a stop sign. After the deputy
determined that Rogers was on felony probation, Rogers told him that he had a little
“‘weed’” in the truck and a medical marijuana card. The deputy searched the truck and
found several glass jars that contained a total of 2.366 pounds of marijuana. Rogers then
told the deputy that he ran a medical marijuana cooperative and gave the marijuana away.
Rogers, however, was unable to provide a medical marijuana card or any documents
indicating that he had a Fresno County Medical Marijuana Cooperative business license.
The deputy contacted Rogers’s probation officer and was informed that Rogers was
prohibited from possessing narcotics and was in violation of his probation.
       Rogers told a second deputy that he had the required documentation at his
residence and took both deputies there. During a search of Rogers’s trailer, the deputies
found 13.182 pounds of marijuana, 16 syringes that contained a brownish liquid, a spoon
with cocaine residue, and a second spoon containing methamphetamine residue. Rogers
told the deputies that the marijuana belonged to the cooperative he ran and that he was
going to give it away to people who needed medical marijuana. After he was arrested,
Rogers stated that he had been using methamphetamine off and on since he was a
teenager and that the syringes and spoons belonged to him.

1      All further statutory references are to the Health & Safety Code, unless otherwise
indicated.


                                             2
       On December 30, 2010, the district attorney filed a complaint charging Rogers
with possession for sale of marijuana (count 1), transportation of marijuana (count 2/§
11360, subd. (a)), possession of methamphetamine (count 3/§ 11377, subd. (a)), and
possession of a hypodermic needle (count 4/Bus. & Prof. Code, § 4140).
       On January 17, 2012, Rogers pled guilty to the possession for sale of marijuana
count in exchange for the dismissal of the remaining counts and a stipulated local prison
commitment of 16 months.
       On March 2, 2012, as per his plea agreement, the court sentenced Rogers to a local
prison term of 16 months and ordered Rogers to serve the first six months in local
custody and the remaining 10 months on supervised release.
       Rogers’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (Wende, supra, 25 Cal.3d 436.) Rogers has not responded to this court’s
invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3